         Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                 C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


                                  JOINT STATUS REPORT

       Since the last status conference on April 5, ICE has made two productions to Plaintiffs. For

the first production, dated April 30, 2021, ICE reviewed 792 pages of records and deemed 94 pages

to be non-responsive or duplicative and sent 10 pages to another agency for further review. ICE

withheld 688 pages, in part or in full, pursuant to FOIA Exemptions 5, 6, 7(A), 7(C), 7(E) and

7(F). For the second production, dated May 28, 2021, ICE reviewed 783 pages of records and

deemed 86 pages to be non-responsive or duplicative and sent 1 page to another agency for review.

ICE withheld, in part or in full, 696 pages pursuant to FOIA Exemptions 5, 6, 7(A), 7(C), 7(E) and

7(F). The parties have continued to meet and confer in good faith. Subject to the Court’s approval,

the parties have agreed that 1) Defendants will continue to make monthly, rolling productions with

a deadline for completion by March 15, 2022; and 2) the parties need not submit status reports in

the interim.
           Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 2 of 7




Plaintiffs’ Position

         Plaintiffs have agreed to give Defendants until March 2022—more than two years from the

date of the complaint—to complete their production. Plaintiffs have also committed to continued

meet-and-confer sessions with Defendants regarding the scope of any outstanding disputes as

Defendants make rolling productions. Nonetheless, Defendants advocate for a case schedule that

would extend summary judgment briefing through at least October of next year—just shy of the

three-year deadline for this case in December 2022. To ensure a timely resolution of this case,

Plaintiffs respectfully request that the Court order the following deadlines,1 which give Defendants

more than 10 months from today to prepare their motion for summary judgment and are almost

two years later than Plaintiffs originally requested:


                         Event                          Plaintiffs’ Original Plaintiffs’ Revised
                                                             Proposed        Proposed Deadlines
                                                            Deadlines2

    Deadline for Defendants to complete document April 10, 2020             March 15, 2022
    production

    Deadline for Defendants to file their motion for May 11, 2020           April 15, 2022
    summary judgment

    Deadline for Plaintiffs to file their opposition June 1, 2020           May 6, 2022
    and any cross-motion for summary judgment

    Deadline for Defendants to file their opposition June 22, 2020          May 27, 2022
    to Plaintiffs’ motion for summary judgment

    Deadline for Plaintiffs to file reply in support of July 6, 2020        June 10, 2022
    their motion for summary judgment



1
  Plaintiffs have proposed this timetable to Defendants but were unable to secure agreement, with
the exception of the March 15, 2022 deadline for document production.
2
 Plaintiffs initially proposed these deadlines in the Joint Statement filed pursuant to Rule 16.1(D)
on March 2, 2020. D. 13 at 2.


                                                   2
         Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 3 of 7




       Plaintiffs would also like to raise the following concern at the status conference. In addition

to other extensive redactions in the production, which Plaintiffs have previously brought to the

Court’s attention, in the most recent production, ICE redacted the dates on all emails, purportedly

pursuant to FOIA Exemptions 6 and 7(C).3 Those Exemptions protect against “unwarranted

invasion[s] of personal privacy” and are inapplicable to the dates on which ICE officers sent

particular communications—especially where the sender, recipient, and all other identifying

information is redacted, as seen in the attached examples. The redactions are unjustifiable under

FOIA, and Plaintiffs believe that resolution of this issue now would save time at the summary

judgment stage.

Defendants’ Position

       This case is now proceeding at a steady pace and has been since the beginning of this year.

To date, Defendants have made seven releases of documents to Plaintiffs. One of Plaintiffs’ FOIA

requests is now complete. The other FOIA request is subject to rolling monthly releases that began

in February 2021 and will be complete by March 2022, per the agreement of the parties as reflected

in the above joint statement.

       The agreement to complete rolling releases by March 2022 was a compromise. Complying

with that deadline will impose burdens on Defendants, with require the allocation of additional

resources to this case, and will leave less time for Defendants to confer with Plaintiffs following

each release to address any concerns they may have with redactions. When agencies are busy


3
  FOIA Exemption 6 exempts from disclosure information about individuals in “personnel and
medical files and similar files” when disclosure “would constitute a clearly unwarranted invasion
of personal privacy.” 5 U.S.C. § 552(b)(6).
Exemption 7(C) exempts “records or information compiled for law enforcement purposes, but only
to the extent that the production of such law enforcement records or information . . . could
reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. §
552(b)(7)(C).


                                                 3
         Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 4 of 7




processing and releasing documents, as Defendants will be in this case, it is common for the parties

to have a meet-and-confer period following the last release in order to minimize the scope of the

disputes that courts must decide on summary judgment. Following that period, both parties are

able to know what the disputes are and can tailor their summary judgment papers accordingly.

       Plaintiffs, however, want this Court to impose a summary judgment deadline of April 15,

2022—a mere 30 days following the deadline for the last rolling release of documents. That

proposal will not allow the parties to participate in any meaningful meet-and-confer following the

release of documents. Without a meet-and-confer period, Defendants will not be able to tailor

their summary judgment papers in a way that would provide for the efficient resolution of this case

(let alone provide Defendants will adequate time to draft a Vaughn index for the entire universe of

documents in this case).

       Defendants propose a 120-day meet-and-confer period following the last release of

documents. If the parties are not able to resolve their disputes without court intervention,

Defendants would move for summary judgment at the end of that 120-period. A 120-day period

would allow the parties to narrow the range of disputes before moving for summary judgment, if

not resolve this case outright. While Defendants’ proposal is 90-days longer than Plaintiffs’

proposal, the efficiencies gained by presenting a narrower range of disputes to this Court likely

will result in a faster resolution to this case than would be possible under Plaintiffs’ proposal.




                                                  4
         Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 5 of 7




Date: June 2, 2021                        Respectfully Submitted,


                                          /s/ Lauren Godles Milgroom
                                          Joel Fleming (BBO# 685285)
                                          Lauren Godles Milgroom (BBO# 698743)
                                          Block & Leviton LLP
                                          260 Franklin St., Suite 1860
                                          Boston, MA 02110
                                          (617) 398-5600
                                          joel@blockesq.com
                                          lauren@blockesq.com

                                          Attorneys for Plaintiffs, American Civil
                                          Liberties    Union      Foundation       of
                                          Massachusetts and Lawyers for Civil Rights

                                          Matthew R. Segal (BBO #654489)
                                          Daniel L. McFadden (BBO #676612)
                                          American Civil Liberties Union
                                          Foundation of Massachusetts, Inc.
                                          211 Congress Street
                                          Boston, MA 02110
                                          (617) 482-3170
                                          msegal@aclum.org
                                          dmcfadden@aclum.org

                                          Erin Fowler (BBO #707188)
                                          Lawyers for Civil Rights
                                          61 Batterymarch St.
                                          Boston, MA 02110
                                          (617) 482-1145
                                          efowler@lawyersforcivilrights.org




                                      5
Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 6 of 7




                                 /s/ Jason Weida_____________
                                 Jason Weida
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 John Joseph Moakley U.S. Courthouse
                                 One Courthouse Way – Suite 9200
                                 Boston, MA 02210
                                 (617) 748-3266
                                 Jason.Weida@usdoj.gov

                                 Attorney for Defendants




                             6
         Case 1:19-cv-12564-MBB Document 61 Filed 06/02/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on June 2, 2021.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 7
